Citation Nr: 1420698	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  09-32 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a right knee injury, status post lateral meniscectomy.

2.  Entitlement to a rating in excess of 10 percent for arthritis of the right knee with limitation of motion.

3.  Entitlement to a compensable rating for left ear hearing loss.

4.  Entitlement to a compensable rating for left ear tympanic membrane perforation with recurrent otitis media. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to November 1963.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of November 2005 and May 2007 rating decisions of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied increased ratings for the Veteran's knee and ear disabilities, respectively. 

The issue pertaining to tympanic membrane perforation with recurrent otitis media has been recharacterized to comport with the evidence that the disability only affects the left ear.

Additional evidence has been received since the most recent supplemental statement of the case.  The Veteran and his representative waived review of the newly submitted evidence by the agency of original jurisdiction (AOJ) on multiple occasions.  See 38 C.F.R. § 20.1304(c) (2013).  Thus, the Board will consider such evidence in the adjudication of this appeal.  In April 2014, the Veteran's representative indicated that the Veteran may have additional evidence to submit.  However, none has been received.  In any case, the evidence would have been submitted after the 90-day limit for submitting evidence to the Board following notification of certification of the appeal to the Board.  Thus, any such evidence is referred to the RO for consideration.  See id.

The issues of entitlement to increased ratings for the Veteran's right knee disabilities are REMANDED to the agency of original jurisdiction (AOJ).



FINDINGS OF FACT

1.  During the pendency of the appeal, the Veteran's hearing loss was productive of no more than Level VI hearing acuity in the left ear. 

2.  During the pendency of the appeal, the Veteran has experienced chronic suppurative otitis media and cholesteamtoma.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  The criteria for a 10 percent rating, but no higher, for left ear tympanic membrane perforation with recurrent otitis media have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.87, Diagnostic Code 6200 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification action needed to make a decision as to the ear rating claims on appeal has been accomplished.  Through a December 2006 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claims for increase.  The letter provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the December 2006 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disabilities.  Thus, VA's duty to notify has been met.

There is no indication that any additional action is needed to comply with the duty to assist in connection with these two issues.  The Veteran's service treatment records have been obtained and associated with the claims file, as have VA and private treatment records.  Additionally, the Veteran was provided VA examination in connection with his claims.  The record contains sufficient evidence by which to evaluate the Veteran's ear disabilities in the context of the rating criteria.  The Veteran's representative contends that a new VA examination is warranted due to the length in time since the last one.  While this is the case for the knee claims, the most recent VA audiological examination was in August 2013.  The record does not reflect that the ear disabilities have worsened since that time.  Therefore, a remand for another ear examination is no warranted.  Thus, VA's duty to assist has also been met for these two claims.

II. Analysis

Left Ear Hearing Loss

The Veteran seeks a compensable rating for left ear hearing loss.

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Where, as here, impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from table VII, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f). 

Section 3.383 provides special consideration for paired organs and extremities. Compensation is payable for combinations of certain service-connected and nonservice-connected disabilities if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the veteran's own willful misconduct.  Hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of nonservice-connected disability that meets the provisions of § 3.385 in the other ear.  38 C.F.R. § 3.383.  

In September 2006, the RO received the Veteran's claim for an increased rating.  A January 2007 VA audiological examination recorded pure tone thresholds, in decibels, and controlled speech discrimination as follows:



HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
30
10
15
35
23
100
LEFT
70
60
65
60
64
100

In cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the Roman numeral designation will be determined for hearing impairment, separately, from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  

Entering the average pure tone thresholds and speech recognition scores into Table VI reveals the numeric designation of hearing impairment is II for the left ear.  Entering the average pure tone thresholds and speech recognition scores into Table VIa reveals the numeric designation of hearing impairment is V for the left ear.  

An August 2013 VA audiological examination recorded pure tone thresholds, in decibels, and controlled speech discrimination as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
25
20
25
35
26
96
LEFT
80
65
75
75
74
92

Entering the average pure tone thresholds and speech recognition scores into Table VI reveals the numeric designation of hearing impairment is II for the left ear.  Entering the average pure tone thresholds and speech recognition scores into Table VIa reveals the numeric designation of hearing impairment is VI for the left ear.  

Medical records show treatment for ear problems particularly concerning hearing aids, but they do not contain audiometric testing to the degree set forth in the VA examination reports.  Thus, the VA examination reports are the best evidence for evaluating the Veteran's hearing loss.

During the pendency of the appeal, the Veteran's hearing loss was productive of no more than Level VI hearing acuity in the left ear.  Applying this designation to Table VII, with a numerical designation of Level I for the nonservice-connected right ear, results in a noncompensable rating for left ear hearing impairment.  38 C.F.R. §§ 3.383, 4.85(f), (h).  Thus, a compensable rating is not supported by the evidence of record.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

As hearing impairment of the left ear does not result in a compensable rating, the provisions of 38 C.F.R. § 3.383 do not apply, and an evaluation of hearing impairment in the Veteran's nonservice-connected right ear is not warranted.

For the foregoing reasons, the Board finds that the claim for a compensable rating for left ear hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Left Ear Tympanic Membrane Perforation with 
Recurrent Otitis Media

The Veteran seeks a compensable rating for left ear tympanic membrane perforation with recurrent otitis media, which is currently rated under Diagnostic Codes 6211-6201.  Hyphenated diagnostic codes are used when a rating under one Diagnostic Code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2013). 

Diagnostic Code 6211 provides that the sole rating available for perforation of the tympanic membrane is a noncompensable rating.  

Diagnostic Code 6201 provides that nonsuppurative otitis media is rated on the basis of hearing impairment.  

Diagnostic Code 6200 provides that the sole rating available for chronic suppurative otitis media, mastoiditis, or cholesteamtoma (or any combination) is a 10 percent rating.  Suppurative otitis media is distinguished by persistent discharge from the perforated tympanic membrane.  A note states that complications, such as hearing impairment, labyrinthitis, tinnitus, facial nerve paralysis and bone loss of the skull, are to be evaluated separately.

In September 2006, the RO received the Veteran's claim for an increased rating.

A January 2007 VA ear disease examination report shows that the Veteran was diagnosed with chronic left ear otitis media with cholesteatoma.  On physical examination of the left ear, there was eardrum perforation and some drainage.  There was no gross infection, active infection or discharge in either ear.

A January 2010 the VA audiology note shows that the Veteran's hearing aids were causing moisture buildup and eventually infection in his left ear.  He was fitted for new hearing aids to resolve this issue.  A February 2012 VA audiology note shows that the Veteran reported that he was still unable to use his left ear hearing aid due to moisture buildup.  On physical examination, there was chronic left eardrum perforation with oddivulst necrosis.  There was no active infection or discharge in either ear.

The Board finds that, during the pendency of the appeal, the Veteran has experienced chronic suppurative otitis media and cholesteamtoma of the left ear.  Accordingly, the criteria for a 10 percent rating under Diagnostic Code 6200, the maximum rating under the code, have been met. 

The Board has considered whether a higher rating is warranted under any applicable diagnostic code.  A higher rating is not warranted under Diagnostic Code 6201, which provides that nonsuppurative otitis media is rated on the basis of hearing impairment, because the Veteran's otitis media is suppurative, or marked by persistent drainage, and the Veteran already has a separate rating for hearing impairment.  Additionally, a higher rating is not warranted under Diagnostic Code 6211 because the sole rating available for perforation of the tympanic membrane is a noncompensable rating.  Moreover, possible complications, such as the Veteran's vertigo and tinnitus, have been separately rated and are not on appeal.  Thus, while an increased rating to 10 percent is warranted, the preponderance of the evidence is against an even higher rating for left ear tympanic membrane perforation with recurrent otitis media.

Extrascheduler Consideration

The evidence shows that the Veteran's service-connected left ear hearing loss results in an inability to hear with the left ear; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  The evidence also shows that the Veteran's service-connected left ear tympanic membrane perforation with recurrent otitis media results in persistent drainage in the left ear and the frequent inability to where a left hearing aid.  The rating criteria considered in this case also reasonably describe the Veteran's disability level and these symptoms.  Accordingly, the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and referral for extraschedular consideration is not required.  Se 38 C.F.R. § 3.321(b)(1) (2013); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A compensable rating for left ear hearing loss is denied.

A 10 percent rating, but no higher, for left ear tympanic membrane perforation with recurrent otitis media is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The severity of the Veteran's service-connected right knee disabilities may have worsened since the October 2009 VA medical examination.  A new examination is needed on remand.

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.

In the present case, the Veteran reasonably raises a claim of entitlement to a TDIU.   In a June 2012 statement, he reported that the audiologist who conducted a February 2012 ear evaluation told him that it was hard to believe that he was still working after with such severe hearing loss.  Additionally, the Veteran's representative raised the issue in a brief.  As such, it is necessary for the Board to remand the issue as it is intertwined with the knee rating claims.  Additionally, on remand, the RO will have the opportunity to include the issue in a new notice letter and adjudicate the issue in the first instance.

It appears that the Veteran may receive regular treatment at VA facilities.  Updated treatment records should be obtained in light of the remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Send a new notice letter to the Veteran and his representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate the claim for TDIU.  The letter should contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Obtain the Veteran's more recent VA treatment records and associate the records with the claims folder.

3.  Thereafter, schedule the Veteran for a VA knee examination by an appropriate medical professional.  The entire claims file, to include any electronic files, must be reviewed by the examiner.

The examiner is to identify the current severity of the Veteran's service-connected right knee disabilities.  The examiner must address the effect of the Veteran's service-connected right knee disabilities on his employability.

The examination report must include a complete rationale for all opinions expressed.

4.  Finally, readjudicate the issues remaining on appeal, including the issue of entitlement to TDIU.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


